Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed February 14, 2022, with respect to the rejection of claims 1-9 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph for being indefinite and an objection to claim 10 for minor informalities have been fully considered and are accepted. The rejection and objection of the respective claims has been withdrawn in view of the amendment and remark presented by the Applicant(s). Claims 1-11 are now pending in the application.  
Allowance
Claims 1-11 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-11: Kurimoto et al. (U.S. PAP 2007/0108969, hereon Kurimoto) discloses a rotation state detecting apparatus for detecting a rotational state of a direct current motor using a detection pulse outputted corresponding to rotation of the direct current motor includes a period measuring apparatus for measuring a period of the detection pulse, a period judging apparatus for judging whether the detection pulse is a rotation pulse indicating a rotation frequency of the direct current motor or a divided pulse into which the rotation pulse is divided on the basis of a period difference between the most recent rotation  pulse and the detection pulse (see Kurimoto, Abstract).  This is the state of the art. 
Kurimoto, the instant application is directed to “comparing each of [the] samples to a lower period limit and an upper period limit, to determine valid samples, the a value of which is included between the lower period limit and the upper period limit; and  if the a number of valid samples determined is greater than a first threshold, determining a desired period of the square signal based on the valid samples, wherein at least on the a condition that the number of valid samples is less than the first threshold, the determining of the desired period of the square signal  includes: computing a plurality of sums of at least two samples, determining, from among [the] plurality of sums, valid sums of consecutive samples, [the] valid sums being included between the lower period limit and the upper period limit, and  4Application No. 16/622,545 Second Preliminary Amendment computing an average of a set comprising a number of valid period samples and a number of valid sums of consecutive samples, the desired period of the square signal being taken as equal to said average,” in combination with the rest of the claim limitations as claimed and defined by the Applicant(s). 
In reference to claim 10: the rational for the allowable subject matter is like claim 1 of the instant application. 
The remaining claims depend on claim 1 and include further limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857